 Case: 4:19-cv-02356-SNLJ Doc. #: 10 Filed: 09/13/19 Page: 1 of 6 PageID #: 55



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

ISAIAH FORMAN,                               )
                                             )
       Plaintiff,                            )
                                             )        Cause No.: 4:19-cv-02356-SNLJ
vs.                                          )
                                             )        Jury Trial Demanded
DAVID MAAS,                                  )
                                             )
       Defendant.                            )

               AMENDED COMPLAINT FOR DAMAGES - 42 U.S.C. §1983

       COMES NOW Plaintiff Isaiah Forman, by and through his undersigned counsel, and with

consent of opposing counsel, for his Amended Complaint for excessive force against police

officer David Maas would state as follows:

       1.      Plaintiff Isaiah Forman is an adult individual and a resident of the County of St.

Louis, State of Missouri.

       2.      Defendant David Maas (hereinafter, “Officer Maas”) is an individual, and at all

times relevant to this action, was a police officer with the Woodson Terrace, Missouri Police

Department.

                                           Jurisdiction

       3.      Isaiah Forman brings this civil rights action pursuant to 42 U.S.C. §1983 and

§1988 and the Fourth Amendment to the United States Constitution.

                                              Venue

       4.      The events complained of occurred in St. Louis County, Missouri, within the

venue of this Court.




                                                 1
  Case: 4:19-cv-02356-SNLJ Doc. #: 10 Filed: 09/13/19 Page: 2 of 6 PageID #: 56




                                        Color of State Law

        5.     At all times relevant to this action, Officer Maas acted under color of state law.

Particularly, at all times relevant to this action, Officer Maas acted under color of the laws,

statutes, ordinances, regulations, policies, customs and usages of the State of Missouri and its

political subdivisions.

                                           Jury Demand

        6.     Isaiah Forman demands trial by jury.

                                                Facts

        7.     That on or about April 14, 2019, Officer Maas assaulted and battered the person

of Isaiah Forman in connection with an attempt by Officer Maas and others to arrest Isaiah

Forman.

        8.     That at the time of such assault, Isaiah Forman was engaged in no offensive or

aggressive behavior and had physically surrendered peaceably to the police including Officer

Maas.

        9.     That despite such surrender on the part of Isaiah Forman, Officer Maas

approached Isaiah Forman with his weapon drawn and proceeded to repeatedly kick and strike

Isaiah Forman about the head, body and chest.

        10.    That at the time of such assault and battery, Isaiah Forman was not engaged in

any aggressive behavior, was not posing any risk of injury or threat to himself, the police

officers, or the general public and had, in fact, physically surrendered to the above-referenced

officers.




                                                  2
 Case: 4:19-cv-02356-SNLJ Doc. #: 10 Filed: 09/13/19 Page: 3 of 6 PageID #: 57



       11.      Officer Maas’ conduct violated clearly established statutory or constitutional

rights which a reasonable person would have known.

                                            Count I
                                       Fourth Amendment
                                         Excessive Force

       12.      Plaintiff Isaiah Forman repeats and realleges the material allegations of

paragraphs 1 through 11 hereinabove and incorporates the same herein for all purposes.

       13.      Under the totality of the circumstances, it was unreasonable for Officer Maas to

use force to:

                a)     threaten Plaintiff with his firearm displayed; and/or

                b)     kick Plaintiff in the head, chest and body.

       14.      Plaintiff Isaiah Forman has a well established Fourth Amendment constitutional

right to be free of unreasonable or excessive force.

       15.      That as a direct and proximate result of the above and foregoing acts of Officer

Maas, Isaiah Forman has suffered the following actual damages:

                a)     Pain, suffering, fear, terror and emotional distress as a result of the

                       unconstitutional beating and unreasonable treatment;

                b)     Past medical bills and expenses for his care, treatment and cure of the

                       injuries sustained as a result of such unconstitutional beating and

                       unreasonable treatment;

                c)     The cost of future medical care, treatment and cure;

                d)     Traumatic brain injury and the normal consequences thereof; and

                e)     Reasonable attorney’s fees, taxable and non-taxable costs associated with

                       the prosecution of this action.



                                                  3
 Case: 4:19-cv-02356-SNLJ Doc. #: 10 Filed: 09/13/19 Page: 4 of 6 PageID #: 58




                          Attorney’s Fees and Costs-42 U.S.C. §1988

       16.     Plaintiff Isaiah Forman’s substantive claims are brought under the Civil Rights

Act, 42 U.S.C. §1983.

       17.     In pursuit of his federal civil rights claims, Plaintiff has been incurring reasonable

attorney’s fees and costs, including taxable and non-taxable costs.

       18.     If and when Plaintiff prevails in this litigation by materially altering the

relationship between Plaintiff and Officer Maas by entry of judgment or reaching settlement in

favor of Plaintiff and against Officer Maas, Plaintiff will seek his reasonable attorney’s fees and

costs under § 42 U.S.C. §1988.

                                        Punitive Damages

       19.     The actions of Officer Maas were malicious or recklessly indifferent to and in

violation of Plaintiff’s constitutional right to be free of unlawful and excessive force and were

taken in the face of a perceived risk that they would violate federal law.

                                     No Qualified Immunity

       20.     No objectively reasonable officer would believe that the arrest of Isaiah Forman

would reasonably require the force engaged in by Officer Maas.

       21.     There was no conflicting information that could not be immediately resolved.

       22.     Officer Maas was plainly incompetent or knowingly violated the law.

       23.     Plaintiff’s constitutional rights at issue and the claims herein alleged were clearly

established before the incident.




                                                  4
 Case: 4:19-cv-02356-SNLJ Doc. #: 10 Filed: 09/13/19 Page: 5 of 6 PageID #: 59



       24.     The events were sufficiently similar to other cases to have put Officer Maas on

notice that his conduct was unconstitutional or his conduct was so egregious or obvious that a

prior factually on point decision is unnecessary to make illegality clear.

       WHEREFORE, for the foregoing reasons, Plaintiff Isaiah Forman prays for judgment

under 42 U.S.C. 1983 and 1988 against Officer David Maas in his individual capacity for

excessive force in violation of the Fourth Amendment, for compensatory damages in excess of

the jurisdictional minimums of this Court, for punitive damages, for reasonable attorney’s fees,

and non-taxable expenses, for costs, and for such other and further relief as the Court finds to be

just, reasonable and proper.



                                                      Respectfully submitted,

                                                      MCCLOSKEY, P.C.

                                              BY:     /s/ Mark T. McCloskey
                                                      Mark T. McCloskey, #36144(MO)
                                                      Patricia N. McCloskey, #36153(MO)
                                                      The Niemann Mansion
                                                      4472 Lindell Blvd.
                                                      St. Louis, Missouri 63108
                                                      (314) 721-4000 telephone
                                                      (314) 721-3664 facsimile
                                                      mccloskeylaw@aol.com
                                                      Attorneys for Plaintiff



                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing was filed on September 13, 2019
electronically with the Clerk of Court to be served by operation of the Court’s electronic filing
system upon all counsel of record.

                                                      /s/ Mark T. McCloskey




                                                 5
Case: 4:19-cv-02356-SNLJ Doc. #: 10 Filed: 09/13/19 Page: 6 of 6 PageID #: 60




                                     6
